1                        IN THE UNITED STATES DISTRICT COURT
2                   FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4
     UNITED STATES OF AMERICA,          )   Case No:1:19-cr-00178-DAD-BAM-1
5                                       )
             Plaintiff,                 )   ORDER RELIEVING FEDERAL
6                                       )   DEFENDER’S OFFICE AND
                 vs.                    )   APPOINTING CJA PANEL COUNSEL TO
7                                       )   REPRESENT DEFENDANT
     AKOP DONGELYAN,                    )
8                                       )
             Defendant.                 )
9                                       )
10        Whereas, a conflict has been identified that prevents the
11   Federal Defender’s Office from effectively representing the
12   defendant, Akop Dongelyan, it is HEREBY ORDERED that Assistant
13   Federal Defender Megan Hopkins is relieved as counsel of record.
14        Counsel from the Criminal Justice Act (CJA) Panel is hereby
15   appointed, with the Federal Defender’s Office to ensure counsel
16   is arranged promptly and all discovery currently in the
17   possession of the Federal Defender’s Office is provided to new
18   counsel, subject to the protective order filed on September 26,
19   2019.

20
21   IT IS SO ORDERED.

22
       Dated:   October 23, 2019                /s/
23                                          UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
